STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                            NO.    2021   KW   1540


VERSUS


KEVIN      MICHAEL    QUATREVINGT                                 JANUARY        31,    2022




In   Re:         Kevin      Michael     Quatrevingt,       applying        for   supervisory
                 writs,      22nd    Judicial      District      Court,     Parish      of   St.

                 Tammany,     No.    603, 891.



BEFORE:         MCDONALD,      LANIER,     AND    WOLFE,   JJ.


        WRIT    DENIED.


                                                 JMM

                                                 WIL
                                                 EW




COURT      OF APPEAL,       FIRST    CIRCUIT




        DEPUWLERKF              COURT
                FOR   THE    COURT